DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 05/20/2019 which claims foreign priority to UK patent application GB1809823.6 filed on 06/15/2018 and UK patent application GB1815495.5 filed on 09/24/2018.  Claims 1 – 19 are examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 06/24/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  A copy of the non-patent literature publication in cite number 3 was not filed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The title of the invention GAS TURBINE ENGINE is generic and non-descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claims 2 – 5, 7 – 9, 11 – 16, 18, and 19 are objected to because of the following informalities:
Claims 2 – 5, l. 1, “A gas turbine engine according to claim 1” is believed to be in error for --[[A]] The gas turbine engine according to claim 1-- because Claims 2 – 5 depend from Claim 1 which recited ‘A gas turbine engine’.
Claim 4, ll. 3 - 4, “at an interface between them” is believed to be in error for at an interface between [[them]] the nacelle and the intake-- to clarify the claim.
Claims 7 – 9, l. 1, “An aircraft according to claim 6” is believed to be in error for --[[An]] The aircraft according to claim 6-- because Claims 7 – 9 depend from Claim 6 which recited ‘An aircraft’.
Claims 11 – 16, l. 1, “A gas turbine engine according to” is believed to be in error for --[[A]] The gas turbine engine according to-- because Claims 11 – 16 are dependent claims.
Claim 14, l. 4, “at an interface between them” is believed to be in error for at an interface between [[them]] the nacelle and the intake-- to clarify the claim.
Claims 18 and 19, l. 1, “An aircraft according to claim 17” is believed to be in error for --[[An]] The aircraft according to claim 17-- because Claims 18 and 19 depend from Claim 17 which recited ‘An aircraft’.
Appropriate correction is required.



Duplicate Claims Warning
Applicant is advised that should Claims 4 and 5 be found allowable, Claims 14 and 15, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 and 9 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gratzer et al. (4,449,683).
Regarding Claim 1, Gratzer discloses, in Figs. 3 - 9, all the claimed limitations including a gas turbine engine (72) comprising: a pylon attachment (38, 102); a shaft (in 76) defining an engine centreline (shown in Fig. 6) which lies in an engine central plane (Fig. 6 surface of paper) intersecting the pylon attachment (38, 102 as shown in Fig. 6); a fan (inside 74) defining a fan plane (perpendicular to surface of paper of Fig. 6 and labeled in Fig. 5 below) normal to the engine centerline (shown in Fig. 6 and labeled in 

    PNG
    media_image1.png
    601
    1183
    media_image1.png
    Greyscale

Re Claim 2, Gratzer discloses the invention as claimed and as discussed above, including wherein the geometric centreline curves away from the engine centreline in a plane of curvature (surface of paper of Fig. 5) and the engine central plane (perpendicular to surface of paper of Fig. 5) is either normal to the plane of curvature or inclined to a plane normal to the plane of curvature by an angle less than or equal to 30°.
Re Claim 3, Gratzer discloses the invention as claimed and as discussed above, including wherein the geometric centreline of the intake is inclined at an angle of at least 0.5° (the angle shown in Fig. 5 marked-up above was at least 0.5°) to the engine 
Re Claims 4 and 14, Gratzer discloses the invention as claimed and as discussed above, including further comprising a nacelle (36) enclosing a fan case (74), wherein the intake (64) is mounted to the fan case (74) so that an external profile of the nacelle (36) corresponds to an external profile of the intake (64) at an interface between them (a smooth continuous external profile between the intake and nacelle was shown in Figs. 5 and 6 and discussed in Col. 7, ll. 24 - 33).
Re Claims 5 and 15, Gratzer discloses the invention as claimed and as discussed above, including wherein the nacelle (36) has a profile (shown in Fig. 5 and Col. 6, ll. 28 - 40) at the interface which is non-symmetrical such that the nacelle (36) is handed.  As shown in Figs. 3 and 5 and Col. 6, ll. 28 – 40, the outboard side (46) of the nacelle (36) faced away from the aircraft fuselage (32) while the inboard side (44) of the nacelle (36) faced toward the aircraft fuselage (32), therefore, Fig. 5 showed the nacelle on the right-hand side of the aircraft (viewed looking forward in the aircraft) where the geometric centreline of the intake curved toward the aircraft fuselage (32).  The nacelle for the left-hand side of the aircraft would be Fig. 5 rotated 180° around the engine centerline (mirror image) so the geometric centreline of the left-hand side intake curved toward the aircraft fuselage (32).
Re Claim 6, Gratzer discloses the invention as claimed and as discussed above, including an aircraft (30) having an aircraft centerline (into/out of paper in Fig. 3 at broken line/mirror image line) and comprising left (not shown in Fig. 3 but would be the other half of the aircraft as shown in Fig. B below) and right gas turbine engines (shown 

    PNG
    media_image2.png
    1017
    1262
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    293
    733
    media_image3.png
    Greyscale

Re Claim 7, Gratzer discloses the invention as claimed and as discussed above, including wherein the left (shown in Fig. B above) and right gas turbine engines (shown in Figs. B, 3, and 5) are mounted to the aircraft (30) such that the engine centreline (into/out of paper of the engine shown in Fig. 3) of each engine is substantially parallel to the aircraft centerline (labeled).  Gratzer discloses, in Col. 6, ll. 20 – 45, that the nacelle (36) and pylon (38) were longitudinally aligned with the aircraft fuselage (32). 
Re Claim 9, Gratzer discloses the invention as claimed and as discussed above, including wherein the left (shown in Fig. B above) and right engines (shown in Figs. 3 and 5) are mirrored about a vertical plane (Fig. 3 at broken line/mirror image line) through the aircraft centerline (labeled in Fig. B above).

Regarding Claim 10, Gratzer discloses, in Figs. 3 - 9, all the claimed limitations including a gas turbine engine (72) [The “for installation on one side of an aircraft” is intended use because a single gas turbine engine cannot be installed on both sides of an aircraft.] for installation on one side of an aircraft, comprising: a shaft (in 76) defining an engine centreline (shown in Fig. 6 and labeled in Fig. 5 marked-up above); an intake (64) defining an upstream highlight line (labeled in Fig. 5 marked-up above) with respect to the engine centreline; wherein the highlight line is non-symmetrical such that the 
Re Claim 11, Gratzer discloses the invention as claimed and as discussed above, including further comprising a pylon attachment (38, 102), wherein the engine centreline (labeled in Fig. 5 marked-up above) lies in an engine central plane (plane perpendicular to surface of paper of Fig. 5 and containing the engine centerline, also the plane of the paper surface of Fig. 6) intersecting the pylon attachment (38, 102), the gas turbine engine (72) having a fan plane (labeled in Fig. 5 marked-up above) normal to the engine centerline (labeled in Fig. 5 marked-up above); wherein the intake (64) defines a highlight plane (labeled) which is inclined (, i.e., angled as shown in Fig. 5) with respect to the fan plane (labeled) about an axis (into/out of paper) parallel to the intersection of the fan plane (labeled) and the engine central plane (plane perpendicular to surface of paper of Fig. 5 and containing the engine centerline); whereby the gas turbine engine (72) is installable [The term ‘installable’ is an optional limitation.] so that the highlight plane faces upstream towards an aircraft centreline when the engine Claim 10 above, Figs. 3 and 5 and Col. 6, ll. 28 – 40 disclosed that the outboard side (46) of the nacelle (36) faced away from the aircraft fuselage (32) while the inboard side (44) of the nacelle (36) faced toward the aircraft fuselage (32), therefore, Fig. 5 showed the nacelle on the right-hand side of the aircraft (viewed looking forward in the aircraft) where the geometric centreline of the intake curved toward the aircraft fuselage (32), i.e., highlight plane faces upstream towards an aircraft centreline when the engine centreline is parallel with the aircraft centreline.
Re Claim 12, Gratzer discloses the invention as claimed and as discussed above, including wherein the highlight plane (labeled) is inclined by at least an angle of 1 degree with respect to the fan plane (labeled), as best seen in Fig. 5 marked-up above.
Re Claim 13, Gratzer discloses the invention as claimed and as discussed above, including wherein the highlight plane (labeled) is defined by a plane bridging the highlight line, as best seen in Fig. 5 marked-up above the highlight plane bridged the outboard side highlight line and the inboard side highlight line.
Re Claim 16, Gratzer discloses the invention as claimed and as discussed above, including wherein the intake (64) comprises a geometric centreline (labeled in Fig. 5 marked-up above) which curves away from the engine centreline in an upstream direction (left-hand side of Fig. 5) from an interface between the intake and the nacelle.
Re Claim 17, Gratzer discloses the invention as claimed and as discussed above, including an aircraft (30) comprising left (shown in Fig. B above) and right gas turbine engines (shown in Figs. 3 and 5) in accordance with claim 1, the aircraft having Claim 10 above, Figs. 3 and 5 and Col. 6, ll. 28 – 40 disclosed that the outboard side (46) of the nacelle (36) faced away from the aircraft fuselage (32) while the inboard side (44) of the nacelle (36) faced toward the aircraft fuselage (32), therefore, Fig. 5 showed the nacelle on the right-hand side of the aircraft (viewed looking forward in the aircraft) where the geometric centreline of the intake curved toward the aircraft fuselage (32), i.e., highlight plane faces upstream towards the aircraft centreline.  The nacelle for the left-hand side of the aircraft would be Fig. 5 rotated 180° around the engine centerline (mirror image) so the highlight plane on the left-hand side of the aircraft faced upstream towards the aircraft centreline.
Re Claim 18, Gratzer discloses the invention as claimed and as discussed above, including wherein the (shown in Fig. B above) and right gas turbine engines (shown in Figs. 3 and 5) are mounted to the aircraft (30) such that the engine centreline (into/out of paper of the engine shown in Fig. 3) is substantially parallel to the aircraft centerline (into/out of paper in Fig. 3 at broken line/mirror image line).  Gratzer discloses, in Col. 6, ll. 20 – 45, that the nacelle (36) and pylon (38) were longitudinally aligned with the aircraft fuselage (32). 
Claim 19, Gratzer discloses the invention as claimed and as discussed above, including wherein the intake (64) of the left (shown in Fig. B above) and right gas turbine engines (shown in Figs. 3 and 5) are mirrored about the aircraft centreline.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gratzer et al. (4,449,683) in view of Cole (4,318,516).
Re Claim 2, Gratzer teaches the invention as claimed and as discussed above.  Gratzer teaches an aircraft gas turbine engine having an engine centerline, i.e., base device, upon which the claimed invention can be seen as an improvement.  As discussed above, Gratzer teaches wherein the geometric centreline curves away from the engine centreline in a plane of curvature (surface of paper of Fig. 5).  Gratzer is 

    PNG
    media_image4.png
    958
    1397
    media_image4.png
    Greyscale

MPEP 2143(C).
Furthermore, the angle between the engine central plane and the vertical plane was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that angle between the engine central plane and the vertical plane, i.e., plane normal to horizontal plane, determined the horizontal distance (X) and said horizontal distance (X) times the engine weight (W) determined the clockwise moment (M) that would counter act the counter-clockwise moment resulting from the wing generated lift.  Therefore, since the general conditions of the claim, i.e. that the engine central plane was inclined/angled relative to a plane normal to the plane of curvature/horizontal plane, were disclosed in the prior art by Cole, it was not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the engine central plane of aircraft gas turbine engine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gratzer et al. (4,449,683) in view of Chandler et al. (20150259059A1).
Re Claim 8, Gratzer teaches the invention as claimed and as discussed above.  Gratzer teaches an aircraft gas turbine engine having an engine centerline, i.e., base device, upon which the claimed invention can be seen as an improvement.  Gratzer is silent on wherein the left and right gas turbine engines are mounted to the aircraft such Claim 6 above, a “unit vector” in an X-Y coordinate system naturally had components in the X-plane and the Y-plane.  Chandler teaches a similar aircraft (10 – Fig. 1) having the left (20b) and right (20a) gas turbine engines are mounted to the aircraft (10) such that, for each engine, a unit vector which is parallel to the engine centre line (B) and in the downstream direction of the engine (downstream of turbine 28) had a component normal to and directed towards a vertical plane through the aircraft centerline, as shown in Fig. C below.  Chandler teaches, in Para. [0030] – [0031], angling the engine center line axis (B) to orient the burst zone (34) of each engine away from the other engine and away from critical aircraft structures so an uncontained failure, i.e., high velocity debris, from one engine would not damage or destroy the other engine or the critical aircraft structures.
Thus, improving a particular device (aircraft gas turbine engine having an engine centerline), based upon the teachings of such improvement in Chandler, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the aircraft gas turbine engine having an engine centerline of Gratzer, and the results would have been predictable and readily recognized, that angling the engine center line axis relative to the aircraft centerline would have facilitated directing the burst zones of each engine to avoid the other engine and to avoid a location of critical aircraft structures while the core exhaust of each engine had a unit vector which was parallel to the engine center line and in the downstream direction of the engine had a component MPEP 2143(C).


    PNG
    media_image5.png
    945
    888
    media_image5.png
    Greyscale





Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 9, and 17 – 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Gratzer et al. (4,449,683) or, in the alternative, under 35 U.S.C. 103 as obvious over Gratzer et al. (4,449,683) in view of Cole (4,318,516).
Re Claim 6, Gratzer discloses the invention as claimed and as discussed above, including an aircraft (30) having an aircraft centerline (into/out of paper in Fig. 3 at broken line/mirror image line) and comprising left (not shown in Fig. 3 but would be the other half of the aircraft) and right gas turbine engines (shown in Figs. 3 and 5) each of 

    PNG
    media_image3.png
    293
    733
    media_image3.png
    Greyscale

Alternatively, if one of ordinary skill in the art would not have realized that the aircraft of Gratzer had a left gas turbine engine with an intake that was the mirror image of the right gas turbine engine around the aircraft vertical plane, i.e., plane of symmetry/mirror image plane, containing the aircraft centerline, the Cole teaches, in Fig. 1 (marked-up above) a similar aircraft having an aircraft centerline (into/out of paper in Fig. 1 at the plane of symmetry/mirror image plane.  Cole teaches, in Fig. 1 and Col. 2, ll. 10 - 30, that the left-side of the aircraft (when viewed from the pilot’s seat) was a mirror image of the right-side of the aircraft because each wing generated lift that produced a moment in each wing.  For the aircraft to fly straight and level, i.e., parallel to the horizon, the lift generated by the left and right wings had to be equal.  If the right 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the aircraft of Gratzer with a left gas turbine engine with an intake that was the mirror image of the right gas turbine engine around the aircraft vertical plane, i.e., plane of symmetry/mirror image plane, as taught by Cole to facilitate the aircraft naturally flying straight and level because the symmetrical left and right sides of said aircraft generated equivalent lift and drag.
Re Claim 7, Gratzer or Gratzer, i.v., Cole, teaches the invention as claimed and as discussed above, including wherein the left and right gas turbine engines (see Cole – 
Re Claim 9, Gratzer or Gratzer, i.v., Cole, teaches the invention as claimed and as discussed above, including wherein the left and right engines (see Cole – Fig. 1) are mirrored about a vertical plane (Gratzer - Fig. 3 at broken line/mirror image line and labeled in Cole – Fig. 1) through the aircraft centerline (labeled).
Re Claim 17, Gratzer discloses the invention as claimed and as discussed above, including an aircraft (30) comprising left and right gas turbine engines (shown in Figs. 3 and 5) in accordance with claim 1, the aircraft having a centreline (into/out of paper in Fig. 3 at broken line/mirror image line), wherein the intake (64) of each engine defines a respective upstream highlight plane (labeled in Fig. 5 marked-up above); wherein the intakes are handed for the respective left and right sides of the aircraft such that, when viewed from above (Fig. 5), the highlight plane of each engine is inclined with respect to the respective engine centerline (labeled) to face towards the aircraft centreline.  As discussed in Claim 10 above, Figs. 3 and 5 and Col. 6, ll. 28 – 40 disclosed that the outboard side (46) of the nacelle (36) faced away from the aircraft fuselage (32) while the inboard side (44) of the nacelle (36) faced toward the aircraft fuselage (32), therefore, Fig. 5 showed the nacelle on the right-hand side of the aircraft (viewed looking forward in the aircraft) where the geometric centreline of the intake curved toward the aircraft fuselage (32), i.e., highlight plane faces upstream towards the aircraft centreline.  The nacelle for the left-hand side of the aircraft would be Fig. 5 
Alternatively, if one of ordinary skill in the art would not have realized that the aircraft of Gratzer had a left gas turbine engine with an intake that was the mirror image of the right gas turbine engine around the aircraft vertical plane, i.e., plane of symmetry/mirror image plane, containing the aircraft centerline, the Cole teaches, in Fig. 1 (marked-up above) a similar aircraft having an aircraft centerline (into/out of paper in Fig. 1 at the plane of symmetry/mirror image plane.  Cole teaches, in Fig. 1 and Col. 2, ll. 10 - 30, that the left-side of the aircraft (when viewed from the pilot’s seat) was a mirror image of the right-side of the aircraft because each wing generated lift that produced a moment in each wing.  For the aircraft to fly straight and level, i.e., parallel to the horizon, the lift generated by the left and right wings had to be equal.  If the right wing generated more lift than the left wing, the aircraft would bank into a left turn, i.e., fly in a circle, because the right wing would rise while the left wing dipped.  Since the wings generated the same lift, they generated the same internal stresses due to similar magnitude of moment.  Accordingly, the left wing and left gas turbine engine were a mirror image of the right wing and right gas turbine engine so each gas turbine engine generated a respective moment to counteract the lift generated moment of its respective wing.  Similarly, Gratzer teaches, in Col. 7, l. 19 to Col. 8, l. 5, “contouring” the intake and the nacelle of the gas turbine engine to minimize drag and flow losses.  To fly straight the drag of the right-side of the aircraft had to match the drag of the left-side of the aircraft.  If the gas turbine engine on the right-side of the aircraft experienced more drag during flight than the gas turbine engine on the left-side of the aircraft, the aircraft 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the aircraft of Gratzer with a left gas turbine engine with an intake that was the mirror image of the right gas turbine engine around the aircraft vertical plane, i.e., plane of symmetry/mirror image plane, as taught by Cole to facilitate the aircraft naturally flying straight and level because the symmetrical left and right sides of said aircraft generated equivalent lift and drag.
Re Claim 18, Gratzer or Gratzer, i.v., Cole, teaches the invention as claimed and as discussed above, including wherein the left and right gas turbine engines (see Cole – Fig. 1) are mounted to the aircraft such that the engine centreline (into/out of paper of the engine shown in Cole – Fig. 1) of each engine is substantially parallel to the aircraft centerline (labeled).  Gratzer teaches, in Col. 6, ll. 20 – 45, that the nacelle (36) and pylon (38) were longitudinally aligned with the aircraft fuselage (32). 
Re Claim 19, Gratzer or Gratzer, i.v., Cole, teaches the invention as claimed and as discussed above, including wherein the intake (64) of the left and right gas turbine engines (see Cole – Fig. 1) are mirrored about the aircraft centreline (labeled).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.  In particular, Wynosky .

    PNG
    media_image6.png
    408
    534
    media_image6.png
    Greyscale


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORNE E MEADE/Primary Examiner, Art Unit 3741